        Case 4:19-cv-00408-ACA Document 15 Filed 10/03/19 Page 1 of 3                        FILED
                                                                                    2019 Oct-03 PM 03:20
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 BRIAN K. CROWSON,                          )
                                            )
                   Plaintiff,               )
                                            )          CIVIL ACTION NO.
 v.                                         )          4:19-CV-00408-ACA
                                            )
 THE PRUDENTIAL                             )
 INSURANCE
 COMPANY OF AMERICA,                        )
                                            )
                   Defendant.               )


      JOINT NOTICE OF SETTLEMENT AND REQUEST FOR STAY

      Plaintiff Brian K. Crowson (“Plaintiff”) and Defendant The Prudential

Insurance Company of America (“Prudential”) (collectively, the “Parties”), by and

through their respective undersigned attorneys, hereby submit this joint notice of

settlement and request to stay all case activity, and state the following:

      1.     On September 27, 2019, the Parties reached a settlement in principle.

      2.     The Parties anticipate that they will soon finalize their settlement

agreement and be prepared to file a Joint Stipulation of Dismissal with Prejudice.

Prudential has transmitted the settlement and release agreement to Plaintiff’s

counsel, and Plaintiff’s counsel is awaiting an opportunity for Plaintiff to review

and execute the agreement.
        Case 4:19-cv-00408-ACA Document 15 Filed 10/03/19 Page 2 of 3




      3.     Because the Parties have reached a settlement in principle, the Parties

request to stay all case activity in this action for sixty (60) days.

      4.     This request is made in good faith and not for the purposes of causing

unwarranted delay.

      WHEREFORE, the Parties jointly submit this notice of settlement and

request that this Court enter an order staying all case activity for (60) days pending

the filing of the Joint Stipulation of Dismissal with Prejudice.



Dated: October 3, 2019                   Respectfully submitted,

                                         By: s/ Myron K. Allenstein (w/consent)___
                                         Myron K. Allenstein
                                         myron@allenstein.com
                                         Rose Marie Allenstein
                                         rose@allenstein.com
                                         Allenstein & Allenstein, LLC
                                         141 South 9th Street
                                         Gadsden, AL 35901
                                         Direct Dial: (256) 546-6314
                                         Direct Fax: (256) 547-7648
                                         Attorneys for Plaintiff

                                         By: s/ Jonathan R. Little
                                         Jonathan R. Little
                                         jlittle@lightfootlaw.com
                                         Lightfoot Franklin & White, LLC
                                         The Clark Building
                                         400 20th Street North
                                         Birmingham, AL 35203-3200
                                         Direct Dial:(205) 581-0772
                                         Direct Fax:(205) 380-9172
                                         Attorneys for Defendant


                                            2
        Case 4:19-cv-00408-ACA Document 15 Filed 10/03/19 Page 3 of 3




                                       THE PRUDENTIAL INSURANCE
                                       COMPANY OF AMERICA



                         CERTIFICATE OF SERVICE

      I, Jonathan R. Little, an attorney, do hereby certify that I have caused a true

and correct copy of the foregoing to be served upon the following, by the Court’s

CM/ECF system, on this 3rd day of October, 2019:

                   Myron K. Allenstein
                   myron@allenstein.com
                   Rose Marie Allenstein
                   rose@allenstein.com
                   Allenstein & Allenstein, LLC
                   141 South 9th Street
                   Gadsden, AL 35901
                   Direct Dial: (256) 546-6314
                   Direct Fax: (256) 547-7648

                   Attorney for Plaintiff


                                                    /s/ Jonathan R. Little
                                                     OF COUNSEL




                                            3
